Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 1, “The device of claim 2” should be “The device of claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “the support surface” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "wherein the plurality of rollers" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Impatenco (U.S. Publication 2009/0277315).
In regards to claim 1, Impatenco discloses a cutting device, comprising: a stand (stand 100); a saw (300) supported by the stand (100), the saw (330) including a motor (motor 334) and a blade (cutting wheel 340)configured to be rotatably driven by the motor; a tray (table 170), the tray including an upper surface (top surface), the upper surface being configured to support an object (workpiece) to be cut, and the tray (table 170) being slidable with respect to the saw; a rail (rail assembly 160) supported by the stand, wherein the tray (170) is slidable along the rail; a plurality of rollers (4x-188; fig. 2) which facilitate the tray (170) sliding on the rail (160); wherein the blade (340) defines a plane; wherein the rail (160) extends along an axis parallel to the plane; wherein the plurality of rollers includes at least a first roller above the rail (2x- 188; fig. 2) and a second roller (2x- 188; fig. 2) below the rail.
In regards to claim 2, Impatenco discloses wherein the rail (160) has a cylindrical shape (see Fig. 2).
In regards to claim 3, Impatenco discloses wherein an axis of rotation of the blade (340) is parallel to a plane (left/right) along the upper surface of the tray (170; see fig. 2)
In regards to claim 4, Impatenco discloses further comprising a fixed table surface (floor 22) supported by the stand (100).
In regards to claim 9, Impatenco discloses a support (miter guide 240) configured to be mounted on the tray in different positions (at 252).
In regards to claim 16, Impatenco discloses a cutting device (10), comprising: a stand (100); a saw (350) supported by the stand, the saw including a motor (334) and a blade (340) configured to be rotatably driven by the motor; a tray (170), the tray including an upper surface (work piece support surface), the upper surface being configured to support an object to be cut, and the tray (170) being slidable with respect to the saw; a rail  (160) supported by the stand (100), wherein the tray (170) is slidable along the rail; a plurality of rollers (188a, 188b) which facilitate the tray sliding on the rail; a support (miter guide 240)); wherein the support is configured to be mounted at different positions on the tray (along front fence 200).

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent 6,508,244).  In regards to claim 16, Lee discloses a cutting device comprising: a stand (11); a saw (12) supported by the stand (11), the saw including a motor (13) and a blade (121) configured to be rotatably driven by the motor (13); a tray (21), the tray including an upper surface (top surface), the upper surface being configured to support an object to be cut, and the tray being slidable with respect to the saw; a rail (111) supported by the stand (11), wherein the tray (21) is slidable along the rail; a plurality of rollers (201; fig. 2) which facilitate the tray sliding on the rail; a support (22); wherein the support is configured to be mounted at different positions on the tray (along the rail 23).
In regards to claim 17, Lee discloses wherein the support (22) includes a plurality of mounting pins (243).

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent 7,406,962).  In regards to claim 16, Chen discloses a cutting device comprising: a stand (racks 11); a saw (stone cutter 70) supported by the stand (11), the saw including a motor (70) and a blade (fig. 8) configured to be rotatably driven by the motor (70); a tray (20), the tray including an upper surface (top surface), the upper surface being configured to support an object to be cut, and the tray being slidable with respect to the saw; a rail (13) supported by the stand (11), wherein the tray (20) is slidable along the rail; a plurality of rollers (rotors 21; fig. 1) which facilitate the tray sliding on the rail; a support (31); wherein the support is configured to be mounted at different positions on the tray (by moving 30 into and out of the tray 20; fig. 2 to fig. 8).
In regards to claim 17, Chen discloses wherein the support (31) includes a plurality of mounting pins (30/30).
In regards to claim 18, Chen discloses wherein the tray includes a plurality of mounting holes (sleeves) configured to selectively receiving the mounting pins (each sleeve receives a pin 30)
	In regards to claim 19, Chen discloses wherein the support includes a cut out (groove in the top surface of 31) configured to accommodate the blade. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Publication 2006/0219074) in view of Impatenco (U.S. Publication 2009/0277315).  In regards to claim 1, Zhang discloses a cutting device, comprising: a stand (base 12); a saw (19) supported by the stand (base 12), the saw (19) including a motor (motor 20) and a blade (19) configured to be rotatably driven by the motor; a tray (work table 10), the tray (10)  including an upper surface (top surface), the upper surface being configured to support an object (workpiece) to be cut, and the tray (table 10) being slidable with respect to the saw; a rail (60) supported by the stand (12), wherein the tray (10) is slidable along the rail (60); a plurality of rollers (55) which facilitate the tray (10) sliding on the rail (60; paragraph [0026]); wherein the blade (19) defines a plane; wherein the rail (60) extends along an axis parallel to the plane.
Zhang does not disclose wherein the plurality of rollers includes at least a first roller above the rail and a second roller (55) below the rail.  Rather, Zhang discloses several rollers mounted blow the rail.  Attention is further directed to the Impatenco tile saw. Impatenco discloses another tray mounted to rails configured to hold the work piece while sliding on the rails to and from the saw blade.  Instead of a rectangular rail and bottom mounted rollers, Impatenco discloses utilizing a cylindrical rail with top and bottom rollers.  The top and bottom rollers secure the table to the rail system, as presence of the top and bottom rollers prevent the table from accidently leaving the rail.  As there is more roller surface area contact between the rollers and the rail, a smoother movement of the tray can be provided, which allows for a cleaner cut.  As both Impatenco and Zhang discloses a tray for moving a workpiece mounted on a rail system with rollers to and from a saw blade, it would have been obvious to one having ordinary skill in the art to have replaced the rail and roller system of Zhang with an alternative rail and roller system as shown by Impatenco, as the cylindrical rail and dual roller system provides more surface area contact between the rail and rollers allowing for a more secure and smoother movement of the tray along the rails and thus a better cut of the workpiece. 
In regards to claim 2, the modified device of Zhang discloses wherein the rail (Impatenco 160) has a cylindrical shape (see Impatenco Fig. 2).
In regards to claim 3, the modified device of Zhang discloses wherein an axis of rotation of the blade (19) is parallel to a plane (left/right) along the upper surface of the tray (170; see fig. 2)
In regards to claim 4, the modified device of Zhang discloses further comprising a fixed table surface (14) supported by the stand (12).
In regards to claim 5, the modified device of Zhang discloses wherein the blade (19) is disposed between the fixed table surface (surface of 14) and the tray (10).
In regards to claim 6, the modified device of Zhang discloses wherein the motor (20) is disposed below the fixed table surface (14).
In regards to claim 12, the modified device of Zhang discloses a cutting device (19), comprising: a stand (12); a saw (19) supported by the stand (12), the saw including a motor (20) configured to be rotatably drive a blade (19); a tray (10), the tray including an upper surface (top surface), the upper surface being configured to support an object to be cut, and the tray being slidable with respect to the saw (340); a fixed table surface (22) supported by the stand; a first rail and a second rail (162/164) supported by the stand (100); wherein the tray (170) is slidable along the first rail and the second rail (162/164); wherein the blade (19) defines a plane (along the face); wherein the rail extends along an axis (longitudinal axis) parallel to the plane (see fig. 2); wherein the blade (19) is disposed between the fixed table surface and the tray; and wherein the motor (20) is disposed below the fixed table surface (14); wherein the plurality of rollers (Impatenco 188 as modified) comprise a first roller (188a)  and a second roller (188b); wherein the first roller includes a groove (see Impatenco Fig. 19) .
In regards to claim 13, the modified device of Zhang discloses wherein the groove is a central groove (U-shaped portion 505; fig. 20-21 Impatenco) located between a pair of projecting portions (side portions 500-500).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Publication 2006/0219074) in view of Impatenco (U.S. Publication 2009/0277315) and in further view of Lee (U.S. Patent 6,508,244).  In regards to claim 16, Zhang discloses the claimed invention except for a support configured to be mounted on the tray in different positions.  Attention is further directed to the Lee tile cutter. Lee discloses that on the tray for moving the work piece towards the saw blade, there is a support or tile guider 22.  Lee discloses “a tile guider 22 slidably mounted on the cutting table 20 comprising a plurality of rip guides 221 spacedly formed on the tile guider 22 wherein each rip guide 221 has a guiding edge 221a, which is 45 degrees with respect to the main cutting channel 21, adapted for guiding an edge of the tile T so as to align a diagonal of the tile T with respect to the main cutting channel 21 of the cutting table 20.”  As the guide allows for angled cuts of the workpiece relative to the saw blade, it would have been obvious to one having ordinary skill in the art to have included a support or rip guide 22 on the Zhang tray as taught by Lee to aid in the positioning of the workpiece at various angles to the saw blade. 
In regards to claim 10, the modified device of Zhang discloses wherein the support (22 Lee) includes a plurality of mounting pins (screws 243 Lee).
In regards to claim 14, the modified device of Zhang discloses a support (22 Lee) configured to be mounted at different positions on the tray (e.g. along the rail 23 Lee).

Claims 9-10, 14-15, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Publication 2006/0219074) in view of Impatenco (U.S. Publication 2009/0277315) and in further view of Chen (U.S. Patent 7,406,962).   In regards to claims 9 and 14, the modified device of Zhang does not disclose a support wherein the support includes a plurality of mounting pins and the tray comprises a plurality of holes configured to selectively receive the pliability of mounting pins. 
Attention is further directed to the Chen expansion plate 31 that is sidingly engaged with the tray 20.  The plate extends from the tray to effectively extend the supporting surface for larger workpieces.  It would have been obvious to one having ordinary skill in the art to have included a plate as taught by Chen on the Zhang tray to increase the overall supporting capability of the tray without substantially increasing the surface area and weight of the tray to be able to support larger workpieces that need to be cut as they are moved relative to the saw blade. 
In regards to claim 10, the modified device of Zhang discloses wherein the support (31 Chen) includes a plurality of mounting pins (30/30 Chen).
In regards to claim 11 and 15, the modified device of Zhang discloses wherein the tray comprises a plurality of holes (guide sleeves; not shown; col. 2, lines 47-51 Chen) configured to selectively receive the plurality of mounting pins (guide rods 30/30 Chen).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable by Zhang (U.S. Publication 2006/0219074) in view of Uneyama (U.S. Patent 7,084,779). In regards to claim 7, Zhang does not disclose the position of the motor 20 nor the drive mechanism to rotate the blade and therefore, while it appears that the axis of rotation of the blade (19) is parallel to an axis of rotation of the motor, it would be speculative to positively state so. Attention is further directed to the Uneyama table saw. Zhang and Uneyama are considered analogous art in that they are both table saws where the blade protrudes from under the table surface and are rotationally driven with a motor, even though the workpiece they are intended to cut is different. Uneyama discloses that the motor for driving the blade has a rotating shaft 12 that is connected to the rotation axis of the blade via a gear transmission. The gear transmission allows for greater control and adjustment of the rotational speed of the blade (see col. 8, lines 30-68). It would have been obvious to one having ordinary skill in the art to have utilized a gear transmission between the motor and the blade shaft such that the rotational axis of the blade and motor would be parallel and provide additional control of the rotational speed of the blade shaft.
In regards to claim 7, the modified device of Zhang discloses wherein the saw further comprises a transmission, the transmission including at least one gear.
In regards to claim 8, the modified device of Zhang discloses wherein the motor (11 Uneyama / 20 Zhang) has a motor axis of rotation of the motor (12 Uneyama); wherein the blade has an axis of rotation of the blade (19 Zhang/ 3 Uneyama); wherein the axis of rotation of the blade is offset from the axis of rotation of the motor (Uneyama; Fig. 3); wherein the axis of rotation of the motor (12 Uneyama) is disposed below the support surface of the tray (10 Zhang); wherein the axis of rotation of the blade (19 Zhang/ 3 Uneyama); is closer to the support surface of the tray (10 Zhang) than the axis of rotation of the motor (12 Uneyama) is to the support surface of the tray (10 Zhang); wherein the cutting device further comprises a fixed table surface supported by the stand; and wherein the blade is disposed between the fixed table surface and the tray.

Claims 9-10, 14-15, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Publication 2006/0219074) in view of Impatenco (U.S. Publication 2009/0277315) and in further view of Chen (U.S. Patent 7,406,962) and in further view of Vikholm et al. (U.S. Publication 2015/0367530), herein referred to as Vikholm and Chen (U.S. Publication 2015/0013659), herein referred to as Chen ‘659.
	In regards to claim 20, Chen discloses a blade guard (above the blade; fig. 8) and a basin (10) configured to hold water; a skirt (water collection plate 50) at least partially surrounding the basin and configured to direct water into the basin.  The modified device of Zhang does not disclose wherein the blade guard includes a fixed portion and a moveable portion; and wherein the tray is rotatable.   Attention is directed to both the Vikholm and Chen ‘659 tile saws.  Vikholm discloses a tile saw with a guard having a rotating splash guard 156 that allows more of the blade to be covered during the tile cutting operation.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the Zhang tile guard to have a moveable front guard, such as shown by Vikholm to direct water from the blade and cover more of the blade during use to protect the operator from contacting the blade.   Attention is also directed to the Chen ‘659 tile saw.  Chen discloses that it is known to provide for a rotation of the tray such that bevel angled cuts of the tile can be accomplished.  It similarly would have been obvious to one hiving ordinary skill in the art to have provided a hinged capability to rotate the Zhang tray to allow for beveled cutting to increase the versatility of the cutting tool.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/           Primary Examiner, Art Unit 3724